United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 24, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 02-21303
                        Conference Calendar



LISA R. KAY,

                                      Plaintiff-Appellant,

versus

SUSAN JACOBSEN PERRET, also known as Jake Perret,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-3375
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Lisa R. Kay, Texas prisoner # 707717, appeals the district

court’s dismissal of her 42 U.S.C. § 1983 complaint as frivolous

pursuant to 28 U.S.C. § 1915(e)(2).    Kay’s letter to the clerk

of May 14, 2003, has been construed as a motion for leave to file

a supplemental brief.   See FED. R. APP. P. 28; 5TH CIR. R. 28.5.

Because it provides no new relevant argument or caselaw, this

motion is denied.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-21303
                                  -2-

     The district court properly found that Kay’s complaint,

filed in September 2002, was time-barred.      Kay was aware of the

facts underlying her complaint as early as November 1996, when

she sent a letter to the State Bar of Texas complaining of

Perret’s conduct.   To the extent that Kay’s complaint involves an

allegedly fraudulent letter prepared by Perret in an attempt to

conceal her misconduct, Kay acknowledges that she received a

copy of this letter in 1998.    We also conclude that Kay is not

entitled to equitable tolling during the time she pursued a

grievance against Perret with the State Bar of Texas; exhaustion

of such a grievance was not a prerequisite to the filing of

her complaint, and thus her grievance did not toll the

limitations period.    Accordingly, her claims against Perret are

barred by the statute of limitations.       See Owens v. Okure, 488

U.S. 235, 250 (1989); TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a)

(West 2001) (two-year limitations period).

     The district court also properly concluded that the

complaint lacked merit because, as appointed counsel, Perret was

not acting under color of state law for purposes of 42 U.S.C.

§ 1983 liability.     See Polk County v. Dodson, 454 U.S. 312, 325

(1981).   The district court did not abuse its discretion in

dismissing Kay’s claim as frivolous.     See Black v. Warren,

134 F.3d 732, 734 (5th Cir. 1998).

     MOTION TO FILE SUPPLEMENTAL BRIEF DENIED; AFFIRMED.